DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10, 12, and 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 20110148784) in view of Cok (US 20060273304).
Regarding claim 1, Lee discloses (Figs. 1A-4B) an electronic device, comprising: a housing structure (29, 54) that covers at least a planar rear surface of the electronic device (21); and a planar member (31, 53) that covers an opposing planar front surface of the electronic device, wherein the planar member has a peripheral edge (26, 53a); and a protective member (29, 54) molded to the planar glass member along the peripheral edge.
Lee does not necessarily disclose a glass member.
Cok discloses (Figs. 1-9) a glass member (10, 20). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of Cok to provide a desired environmental protection. 
Regarding claim 2, Lee discloses (Figs. 1A-4B) the peripheral edge (26, 53a) of the planar member has engagement features (portions of 53a) and wherein the protective member is molded into engagement with the engagement features.
Regarding claim 3, Lee discloses (Figs. 1A-4B) the protective member comprises a material selected from the group consisting of: polycarbonate, acrylonitrile butadiene styrene, polycarbonate acrylonitrile butadiene styrene, thermoplastic polyurethane, silicone, and rubber (section 0027; claim 3).
Regarding claim 4, Lee discloses (Figs. 1A-4B) a plurality of internal device components (21, 22, T), wherein the planar member serves as a structural support member for at least some of the plurality of internal device components.
Regarding claim 5, Lee discloses (Figs. 1A-4B) the electronic device further comprising a touch sensitive display (T, 40) mounted to an interior surface of the planar member.
Lee does not necessarily disclose the planar member having thickness of 0.6 mm to 1 mm.
Cok discloses (Figs. 1-9) the planar member having thickness of 0.6 mm to 1 mm (section 0043). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of Cok to provide a desired environmental protection.
Regarding claim 6, Lee discloses (Figs. 1A-4B) an electronic device, comprising: a housing structure (29, 54) that forms at least a planar rear surface of the electronic device (21); and a member (31, 53) that forms at least an opposing planar front surface of the electronic device, wherein the glass member has at least one portion protruding (26, 53a) from an interior surface.
Lee does not necessarily disclose a glass member.
Cok discloses (Figs. 1-9) a glass member (10, 20). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of Cok to provide a desired environmental protection. 
Regarding claim 7, Lee discloses (Figs. 1A-4B; in particular Fig. 3B) the at least one portion (26, 53a) is configured to form a flange on an interior surface of the member, and wherein the housing structure is attached to the flange.
Regarding claim 8, Lee discloses (Figs. 1A-4B; in particular Fig. 3B) the housing structure is attached to the flange using the adhesive (section 0034).
Regarding claim 9, Lee discloses (Figs. 1A-4B; in particular Fig. 3B) the member comprises bent sidewall portions (26, 53a) that cover sidewall surfaces of the electronic device (21) and wherein the flange includes flange structures on each of the bent sidewall portions.
Regarding claim 10, Lee discloses (Figs. 1A-4B) a display (21) mounted to the member; and at least one internal component (22) mounted to the display.
Regarding claim 12, Lee discloses (Figs. 1A-4B; in particular Fig. 3B) the member comprises bent sidewall portions (26, 53a) that cover sidewall surfaces of the electronic device.
Regarding claim 14, Lee discloses (Figs. 1A-4B; in particular Fig. 3B) an electronic device, comprising: a member (31, 53) having at least one opening (portions between 53a where 54a is located not overlapping 40); display structures (21, 40) covered by the member; and a molded member (29, 54) having at least a portion that extends into the opening.
Lee does not necessarily disclose a glass member.
Cok discloses (Figs. 1-9) a glass member (10, 20). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of Cok to provide a desired environmental protection. 
Regarding claim 15, Lee discloses (Figs. 1A-4B; in particular Fig. 3B) the member (31, 53) comprises a planar layer having opposing interior and exterior surfaces, wherein the at least one opening (portions between 53a where 54a is located not overlapping 40) extends from the interior surface to the exterior surface, and wherein the molded member (29, 54) comprises a molded protective member that extends through the opening.
Regarding claim 16, Lee discloses (Figs. 1A-4B; in particular Fig. 3B) the at least one opening (portions between 53a where 54a is located not overlapping 40) comprises a plurality of openings, wherein the molded member (29, 54) comprises a peripheral member that runs along an edge of the member (31, 53), and wherein the molded peripheral member has portions that extend into the plurality of openings.
Regarding claim 17, Lee discloses (Figs. 1A-4B; in particular Fig. 3B) a housing structure (4a) mounted to the member (31, 53).
Regarding claim 18, Lee discloses (Figs. 1A-4B; in particular Fig. 3B) the housing structure has openings (portions between 53a where 54a is located not overlapping 40) and wherein at least a portion of the molded peripheral member extends into the openings in the housing structure.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee and Cok in view of Sekiguchi et al. (US 6643224).
Regarding claim 11, Lee does not necessarily disclose the at least one internal component comprises a battery attached to the display using adhesive.
Sekiguchi discloses (Figs. 1-28) the at least one internal component comprises a battery (206) attached to the display using adhesive (38). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of Sekiguchi to provide power to the display. 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee and Cok in view of Verthein (US 20110261002).
Regarding claim 13, Lee does not necessarily disclose the display comprises a flexible display having bent portions that conform to the sidewall portions of the member.
Verthein discloses (Figs. 1-2) the display comprises a flexible display (104) having bent portions that conform to the sidewall portions of the member (106). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of Verthein to obtain a device that provides images on more than one surface. 
Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee and Cok in view of McClure et al. (US 20110164372).
Regarding claim 19, Lee does not necessarily disclose an additional glass member mounted to the member.
McClure discloses (Figs. 1A-11) an additional member (108) mounted to the member (106). McClure discloses (108) being formed of materials such as plastic and TPU. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of McClure to further protect the electronic device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the particular glass material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 20, Lee does not necessarily disclose the additional glass member has openings, wherein the molded member comprises a peripheral member that runs along an edge of the glass member, and wherein at least a portion of the molded peripheral member extends into the openings in the additional glass member.
McClure discloses (Figs. 1A-11) the additional member (108) has openings (portions where 106 and 228 are located adjacent to 108), wherein the molded member (102) comprises a peripheral member (228) that runs along an edge of the member (106), and wherein at least a portion of the molded peripheral member extends into the openings in the additional member. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of McClure to further protect the electronic device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871